Exhibit 12.2 United Air Lines, Inc. and Subsidiary Companies Computation of Ratio of Earnings to Fixed Charges and Ratio of Earnings to Fixed Charges and Preferred Stock Dividend Requirements Successor Predecessor Six Months Ended June 30, Period from February 1 to June 30, Period from January 1 to January 31, (In millions) 2007 2006 2006 Earnings (losses): Earnings (loss) before income taxes & adjustments for minority interest and equity earnings/(losses) in affiliates $ 243 $ (100 ) $ 22,620 Add (deduct): Fixed charges, from below 469 495 64 Distributed earnings of affiliates - 3 - Amortization of capitalized interest - - 1 Interest capitalized (9 ) (7 ) - Minority interest (1 ) - - Earnings (loss) as adjusted $ 702 $ 391 $ 22,685 Fixed charges: Interest expensed and capitalized and amortization of debt discounts and issuance costs (a) $ 345 $ 346 $ 42 Portion of rental expense representative of the interest factor 124 149 22 Fixed charges, as above 469 495 64 Preferred stock dividend requirements (pre-tax) (b) 10 4 - Fixed charges including preferred stockdividends $ 479 $ 499 $ 64 Ratio of earnings to fixed charges 1.50 (c) 354.45 Ratio of earnings to fixed charges and preferreddividend requirements 1.47 (c) 354.45 (a) Amortization of debt discounts includes amortization of fresh-start valuation discounts. (b) Successor Company 2007 dividends were adjusted using an estimated 2007 effective tax rate of approximately 47%. Preferred dividend requirements were nonexistent for the Predecessor Company as push down accounting was not applied prior to the adoption of fresh-start reporting. (c) Earnings were inadequate to cover both fixed charges and fixed charges and preferred dividend requirements by $104 million and $108 million, respectively, for the period from February 1 to June 30, 2006.
